TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00464-CV


Walter L. Hall, Jr., Appellant

v.

Ford Motor Credit Company, Appellee





FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
NO. C-1-CV-06-007419, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellant Walter L. Hall, Jr. filed a notice of appeal from the trial court's order of
sequestration of an automobile.  On November 8, 2007, he requested an extension of time to file his
brief, which we granted on November 27, extending the filing deadline to December 5. 
On November 29, 2007, appellant responded to this Court's request that he explain how this Court
had jurisdiction over an apparent interlocutory appeal and stated that he intended to pursue the
appeal.  On January 30, 2008, this Court sent appellant notice that his response related to jurisdiction
had been reviewed and that his appellant's brief was overdue.  We asked appellant to either file his
brief or a motion for further extension no later than February 14, cautioning that a failure to file the
brief or a motion by that date would result in the dismissal of his appeal.  To date, appellant has not
responded to our notice in any way.  We therefore dismiss the appeal for want of prosecution. 
Tex. R. App. P. 42.3(b).

					__________________________________________
					David Puryear, Justice
Before Justices Patterson, Puryear and Henson
Dismissed for Want of Prosecution
Filed:   March 27, 2008